       Case 4:20-cv-05048-RMP     ECF No. 11   filed 06/19/20   PageID.97 Page 1 of 2




1
                                                                          FILED IN THE

2                                                                     U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON




3                                                                Jun 19, 2020
                                                                     SEAN F. MCAVOY, CLERK


4

5                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
6

7
      HEATHER CAVALIER, an
8     individual,                                NO: 4:20-CV-5048-RMP

9                              Plaintiff,        ORDER OF DISMISSAL WITH
                                                 PREJUDICE
10          v.

11    ALLSTATE FIRE AND
      CASUALTY INSURANCE
12    COMPANY, and Illinois corporation,

13                             Defendant.

14

15         BEFORE THE COURT is the parties’ Stipulated Motion to Dismiss Breach of

16   Contract Claim with Prejudice, ECF No. 10. Having reviewed the Motion and the

17   record, the Court finds good cause to grant dismissal of the claim. Accordingly, IT

18   IS HEREBY ORDERED:

19         1. The parties’ Stipulated Motion to Dismiss Breach of Contract Claim with

20               Prejudice, ECF No. 10, is GRANTED.

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
       Case 4:20-cv-05048-RMP     ECF No. 11    filed 06/19/20   PageID.98 Page 2 of 2




1          2. Plaintiff’s Breach of Contract claim is dismissed with prejudice and

2             without fees or costs to any party.

3          3. All remain causes of action, insurance bad faith, negligence, and violation

4             of the Consumer Protective Act and Insurance Fair Conduct Act, remain

5             pending in this action.

6          IT IS SO ORDERED. The District Court Clerk is directed to enter this

7    Order and provide copies to counsel.

8          DATED June 19, 2020.

9
                                                 s/ Rosanna Malouf Peterson
10                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
11

12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
